Citation Nr: 1450696	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a 30 percent rating effective April 23, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2013. A copy of the hearing transcript has been associated with the claims file.

The Board granted an initial rating of 50 percent for PTSD in an August 2013 decision. The Board also remanded the issue of TDIU. The Veteran appealed the decision, with respect to the issue that his PTSD was entitled to a higher rating than the 50 percent granted by the Board. The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to an initial rating in excess of 50 percent for PTSD in a Joint Motion for Remand (JMR) dated in June 2014. 

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required and the case is REMANDED for the following action:

1. Obtain any VA treatment records from the Houston, Texas VAMC and the Kerrville, Texas, VA Hospital for the period from May 2010 to the present. A response, negative or positive, must be associated with the claims file. Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2. After all records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD. 

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished. 

The examiner must identify the nature, frequency, and severity of all current manifestations of PTSD. The examination report must include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

The examiner must specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability. A clear explanation is required for all findings. 

3. The RO/AMC must then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action must be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO/AMC must readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



